PER CURIAM OPINION ON MOTION FOR REHEARING AND/OR REVISION OF OPINION
The motion of the Brouns for a reargument is denied. Nothing in the opinion filed herein is intended to be or is to be construed as an expression of opinion, pro or con, on the right of the Brouns to file an action for the rescission of the agreement of April 30, 1960, for the sale of their Panamerican stock and release of their claims as therein set forth, or for damages based on alleged fraud and misrepresentation in connection with the said sale and settlement.